January 14, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
   RELIABLE PUMPS CONSULTANTS, INC. AKA AND DBA RELIABLE
      PUMPS CONSULTANTS, AND RELIABLE PUMPS, Appellants

NO. 14-13-00878-CV                          V.

        TITANS TECHNOLOGIES INTERNATIONAL, INC., Appellee
                 ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on July 11, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.